MEMORANDUM **
Maria Teresa Nevarez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, see INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992), and we review due process claims de novo, see Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003). We dismiss in part and deny in part the petition for review.
To the extent Nevarez challenges the BIA’s decision dismissing her appeal from the IJ’s denial of cancellation of removal and the BIA’s decision denying her motion to reconsider the dismissal, we lack jurisdiction because Nevarez did not file petitions for review within thirty days of those decisions. See 8 U.S.C. § 1252(b)(1).
The BIA did not abuse its discretion when it denied as untimely Nevarez’s motion to reopen. The BIA affirmed the IJ’s order of removal on November 10, 2003, and did not receive Nevarez’s motion to reopen until more than ninety days later on April 30, 2004. See 8 C.F.R. § 1003.2(c)(2). Accordingly, the BIA’s denial of Nevarez’ motion to reopen was not arbitrary, irrational or contrary to law. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.